[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE (No. 101)
The defendant has plead by way of special defense that the plaintiff has received collateral source payments, as defined in Connecticut General Statutes 52-225b, which must be deducted from any verdict prior to the entry of any judgment in favor of the plaintiff.
The plaintiff has filed a motion to strike this special defense as being premature and inappropriate.
Connecticut General Statutes 52-225a, b and c states in part that the court is required to reduce the verdict by the total of all amounts paid to the plaintiff from collateral sources. The collateral source reduction is made after a post verdict hearing as required by statute.
Since it is not necessary to allege collateral sources in order to have the hearing, the special defense is superfluous.
The motion to strike is granted. CT Page 7916
WILLIAM J. McGRATH, JUDGE.